DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Amendment
Applicant’s amendments, filed 02/02/2021, to claims 1, 12, 19, 26-28, and 32 have been acknowledged by the Examiner. Claim 31 has been cancelled and no additional claims have been added.
Thus, claims 1-6, 8, 12-14, 16-17, 19-21, 23, 26-28, and 32-33 are now being examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to the 112 rejections have been fully considered and are persuasive. The 112b rejections of the claims have been withdrawn.
Applicant's arguments filed 02/02/2021 regarding the prior art rejections of the pending claims have been fully considered but are not persuasive. The amended independent claims 1, 12, 19, and 26 have been amended to include subject matter and limitations that were not presented in the original claims examined. Specifically, the amendment of the slip ring to “be fixed to an end-effector manipulator… to rotate an unlimited number of rotations without constricting” 
Claim Objections
Claims 12, 27, and 33 are objected to because of the following informalities:  
Claim 12: “and being rotational unconstrained” would read better as “and being rotationally unconstrained”
Claim 27: “a second ring” would read better as “the second ring”
Claim 33: “along the length of said tube” would read better as “along a length of said protective tube”  	
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. as being unpatentable over Capote-10th embodiment (US 20020151848A1) in view of Nussbaumer (US 20150202009 A1). Capote-10th embodiment is defined by Figure 7b and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 1, Capote-10th embodiment discloses a protective drape (Figure 7b- elongated member 100) for a robotic system ([0008]- “such as robotic arms where elongated instruments are used in a clean or sterile environment”) comprising: a protective tube encapsulating at least a portion of said robotic system (Abstract- protective cover for an elongated instrument with a hollow elongated member; [0008]- protective cover can be used for a robot); a first end perimeter of said protective tube (Figure 7b- second end 106 of elongated member 100) and adapted to fit around an end-effector manipulator, a tool attachment, or end-effector of said robotic system to permit the end-effector manipulator, 
Capote-10th embodiment does not disclose a slip ring connected to, or in proximity to a first perimeter of said protective tube and adapted to be fixed to an end-effector manipulator, a tool attachment, or end-effector of said robotic system. Nussbaumer teaches a protective drape for a robotic system (Abstract- “ a sterile drape and adapter for use with a robotic surgical system”, Figure 1- sterile drape 102a shown to be covering robotic arm 106) comprising a slip ring connected to, or in proximity to a first perimeter of said protective tube (Figure 1- sterile adapter 108 connected to an upper end of drape 102a) and adapted to be fixed to an end-effector manipulator, a tool attachment, or end-effector of said robotic system ([0050]- discusses that the sterile adapter 108 is attached to the drape 102 and mounted on an interface between the tool attachment 110 and robotic arm 106 wherein the tightening of the tool attachment 110 further fixes the sterile adapter 108 end of the drape 102 to the total system, Figure 1). A person of ordinary skill would recognize that the application of the slip ring at a first end as taught by Nussbaumer may be applied to the first end of the protective drape of Capote-10th embodiment, such that th embodiment is not hindered. The applied slip ring is capable of moving with the end-effector, tool attachment, or end-effector manipulator because Nussbaumer teaches that the indicated slip ring structure may also be attached/secured to the interface of movement ([0021, 0050-0051]). Thus, the claimed limitations are met as discussed. Capote-10th embodiment and Nussbaumer are analogous because they both teach protective drapes for a robotic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first end of the protective tube of the drape as disclosed by Capote-10th embodiment to include a slip ring connected to, or in proximity to a first end perimeter of the protective tube to further allow an end-effector, tool attachment, or end-effector manipulator to rotate an unlimited number of rotations without constricting the protective tube as taught by Nussbaumer. A skilled artisan would have been motivated to utilize a slip ring connected to the first end of the protective tube of the drape because Nussbaumer suggests that having a rigid or semi-rigid slip ring fixed to the tool attachment interface reduces the likelihood of folds in the drape and will prevent errors in positioning of the tool holder (Nussbaumer [0007, 0050]). A skilled artisan would also have a reasonable expectation to manufacture the protective drape as disclosed by Capote-10th embodiment to have a slip ring attached to its first end because Nussbaumer suggests that having a rigid slip ring attached to a first end of a drape is conventional in protective drapes for robotic systems that are analogous to Capote-10th embodiment. 
Regarding claim 2, Capote-10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above. Capote-10th embodiment as modified by Nussbaumer further teaches wherein said protective drape (Capote-10th embodiment [Abstract]- “A protective cover…”, Figure 7b; Nussbaumer [Abstract]- “sterile drape”, Figure 1- sterile drape 102a) is made of paper, woven materials, fabrics, plastic films, th embodiment [0042]- mentions that the elongated member is made of a plastic sheet, [0060]- discusses additional materials the elongated member can be made up of).
Regarding claim 3, Capote-10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above. Capote-10th embodiment as modified by Nussbaumer further teaches wherein said protective drape (Capote-10th embodiment Figure 7b- shows the drape formed of an elongated member 100; Nussbaumer Figure 1- sterile drape 102a) is a plastic film that is transparent (Capote-10th embodiment [0042]- discusses that the elongated member of the protective cover is made of a translucent or transparent material such as a clear plastic).
Regarding claim 4, Capote- 11th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above. Capote-10th embodiment as modified by Nussbaumer further teaches wherein said protective drape (Capote-10th embodiment Figure 7b- shows the drape formed of an elongated member 100; Nussbaumer Figure 1- sterile drape 102a) has accordion-type folds between said slip ring (Nussbaumer Figure 1- sterile drape 102a with sterile adapter 108) and said second ring (Capote-10th embodiment Claim 8- “elongated member is telescopically folded for packaging”, [0059]- “For packaging and ease of handling, a protective cover in accordance with the present invention may be folded or rolled in a variety of ways, as is conventionally known for similarly shaped structures”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Capote-10th embodiment (US 2002/0151848 A1) in view of Nussbaumer (US 20150202009 A1), in further view of Hyman (USPN 4550713 A). Capote-10th embodiment is defined by Figure 7b and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 5, Capote- 10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above.
Capote- 10th embodiment as modified by Nussbaumer does not tech the protective drape comprising a blower for intraluminal pressure control. Hyman does disclose a protective drape (Figure 2a- flexible drape 32) comprising a blower (Figure 14- variable speed blower 64 blows air via humidifier 63, filter 60, and inlet hose 28 into upper enclosure 4) for intraluminal pressure control ([Col 12, lines 33-68- “A desired pressure in the system can be established by adjusting the blower speed”; see Figure 14). Capote-10th embodiment as modified by Nussbaumer and Hyman are analogous because the combination and Hyman both teach a protective drapes for a system.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the protective drape taught by Capote-10th embodiment as modified by Nussbaumer to include a blower to control internal pressure used with a drape as taught by Hyman. A skilled artisan would have been motivated to utilize a blower with a drape because Hyman suggests that using a blower modifies the pressure between a drape and the object being covered with the drape, allowing space between the object and drape (Hyman- [Col 1, line 48- Col 2, line 9]). A skilled artisan would also have a reasonable expectation to manufacture the protective drape as taught by Capote-10th embodiment as modified by Nussbaumer to include a blower because Hyman suggests that the use of a blower within a protective tube is conventional in protective drapes for a system that are analogous to Capote-10th embodiment as modified by Nussbaumer. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Capote-10th embodiment (US 2002/0151848 A1) in view of Nussbaumer (US 20150202009 A1), in further view of Bose (USPN 5178162 A). Capote-10th embodiment is defined by Figure 7b and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 6, Capote-10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above.
Capote-10th embodiment as modified by Nussbaumer does not teach the protective drape further comprising an access opening in a wall of said protective tube and a closure seal adapted to selectively seal said access opening. Bose teaches a protective drape (Figure 1- surgical extremity drape 4) further comprising an access opening in a wall of said protective tube (Figure 1- re-sealable slit 8) and a closure seal adapted to selectively seal said access opening ([Col 4, lines 10-16]- re-sealable slit is opened and closed using a plastic zipper mechanism). Capote-10th embodiment as modified by Nussbaumer and Bose are analogous because the combination and Bose both teach a tubular protective drape used to cover an object.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the protective drape as taught by Capote-10th embodiment as modified by Nussbaumer to include an access opening or slit with a closure seal or zipper as taught by Bose. A skilled artisan would have been motivated to utilize a protective drape with an access opening because Bose suggests that the opening allows access to the object enclosed within the tubular drape and the closure keeps the object protected when not being accessed (Bose- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the protective drape as taught by Capote-10th embodiment as modified by Nussbaumer to include an access opening in a wall with a closure seal because Bose suggests that having an opening is conventional in tubular protective drapes used to cover an object that are analogous to Capote-10th embodiment as modified by Nussbaumer.
Claims 8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Capote-10th embodiment (US 2002/0151848 A1) in view of Nussbaumer (US 20150202009 A1), in further view of Marinchak (US 20140338676 A1). Capote-10th embodiment is defined by Figure 7b and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 8, Capote-10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above. Capote-10th embodiment as modified by Nussbaumer further teaches a second ring (Capote-10 embodiment Figure 7b- first end 102 of elongated member 100 comprising a ring).
Capote-10th embodiment as modified by Nussbaumer does not teach wherein said second ring forms a hermetic seal with said robotic system. Marinchak teaches a protective drape (Abstract- “A sterile drape is provided to cover medical equipment”, Figure 21- drape 2A) with a second ring wherein said second ring forms a hermetic seal with said robotic system (Figures 21 & 22- open end 14 forms an inherent second ring structure wherein it is shown that a tear away bond 60 forms a circumferential seal 62 around the base of arm 13, [0075]- “the removable sheath 7 and the sidewall 4A may be bonded to one another with a tear away bond 60 which forms a circumferential seal 62 to protect the sterile surface at the open end 14A of the drape 2A.”). Capote-10th embodiment as modified by Nussbaumer and Marinchak are analogous because the combination and Marinchak both teach protective drapes for robotic systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second ring of the protective sleeve as taught by Capote-10th embodiment as modified by Nussbaumer to have the second ring forma hermetic seal with said robotic system as taught by Marinchak. A skilled artisan would have been motivated to utilize a second ring which forms a hermetic seal with said robotic system because Marinchak suggests that use of the circumferential seal further protects the sterile surface at the open end of the drape, opposite of the effector end, which is favorable for sterile procedures such as in a medical setting (Marinchak- [0001-0002, 0075]). A skilled artisan would also have a reasonable expectation to manufacture the th embodiment as modified by Nussbaumer to have a second ring that forms a hermetic seal with said robotic system because Marinchak suggests that forming a hermetic seal at open end is convention al in protective drapes for robotic systems that are analogous to Capote-10th embodiment as modified by Nussbaumer.
Regarding claim 33, Capote-10th embodiment as modified by Nussbaumer teaches the protective drape of claim 1 as discussed above. 
Capote-10th embodiment as modified by Nussbaumer does not teach wherein the drape further comprises one or more draw cords to remove excess slack at different points along the length of said tube and said robotic system. Marinchak teaches a protective drape (Figure 21- drape 2A) comprising one or more draw cords to remove excess slack at different points along the length of said tube and said robotic system (Figures 21 & 22- cinches 36 are applied to different ends of the drape 2A body to cinch ends of the drape to the arm 13, [0075]). Capote-10th embodiment as modified by Nussbaumer and Marinchak are analogous because the combination and Marinchak both teach protective drapes for robotic systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective drape comprising of a protective tube as taught by Capote-10th embodiment as modified by Nussbaumer to include one or more draw cords to remove excess slack at different points along the length of said tube and said robotic system as taught by Marinchak. A skilled artisan would have been motivated to utilize one or more draw cords because Marinchak suggests that having cinches along the drape allows gathering the drape around the equipment and especially closing off open ends to create a more sterile environment (Marinchak- [0075]). A skilled artisan would also have a reasonable expectation to manufacture the protective drape comprising of a protective tube as taught by Capote-10th embodiment as modified by Nussbaumer to have th embodiment as modified by Nussbaumer.
Claims 12-14 and 16-17 are rejected under 35 U.S.C. as being unpatentable over Capote-1st embodiment (US 20020151848A1) in view of Nussbaumer (US 20150202009 A1). Capote-1st embodiment is defined by Figures 1-3 and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 12, Capote-1st embodiment discloses a protective drape (Figures 1 thru 3- protective cover 20) for a robotic system ([0008]- “such as robotic arms where elongated instruments are used in a clean or sterile environment”) comprising: a plurality of drape segments adapted to collectively encapsulate at least a portion of said robotic system (Figure 1- space 36 between the loop members 28,30 is a segment and from the loop member 30 to the tip 42 is another segment; [0036-0037]); one or more sectional rings positioned between and joining said plurality of drape segments (Figure 1- loop members 28, 30 connect the identified segments), said one or more sectional rings adapted to be joined or clipped on a robotic arm of the robotic system ([0008]- “such as robotic arms where elongated instruments are used in a clean or sterile environment”, wherein the protective cover 20 with loop members 28, 30 is capable of surrounding a robotic arm because it is also an elongated instrument); a first end perimeter of said collective drape segments, said first end configured to fit around an end-effector manipulator, tool attachment, or end effector of said robotic system (Figure 2A- second end 40 of elongated member 22 forms an opening when tip 42 is removed along perforation 44, creating an opening with an inherent first end perimeter, [0039]- end of protective cover 20 surrounding the elongated instrument 34 controlled by a person 32 is tapered to fit around the controlled end of the instrument); and a second ring connected 
Capote-1st embodiment does not explicitly disclose a slip ring connected to a first end perimeter of said collective drape segments, said slip ring configured to be fixed to an end-effector manipulator, tool attachment, or end effector of said robotic system to permit the end-effector manipulator, the tool attachment, or the end-effector to rotate an unlimited number of rotations without constricting the plurality of drape segments. Nussbaumer teaches a protective drape (Abstract- “ a sterile drape and adapter for use with a robotic surgical system”, Figure 1- sterile drape 102a shown to be covering robotic arm 106)  comprising a slip ring connected to a first end perimeter of said drape (Figure 1- sterile adapter 108 connected to an upper end of drape 102a), said slip ring configured to be fixed to an end-effector manipulator, tool attachment, or end effector of said robotic system to permit the end-effector manipulator, the tool attachment, or the end-effector ([0050]- discusses that the sterile adapter 108 is attached to the drape 102 and mounted on an interface between the tool attachment 110 and robotic arm 106 wherein the tightening of the tool attachment 110 further fixes the sterile adapter 108 end of the drape 102 to the total system, Figure 1) to rotate an unlimited number of rotations without constricting drape ([0021, 0050-0051]- discusses that the indicated slip ring structure may also be attached/secured to the interface of the tool attachment, thus the attachment of the ring to the interface of the tool attachment would allow the tool attachment to rotate and move as needed without constraint as both components are fixed as discussed). A person of st embodiment in the fixed manner as discussed by Nussbaumer would not hinder the functionality of the rotation of the robotic system tools or end components also in a similar manner as discussed by Nussbaumer. Thus, the claimed limitations are met as discussed. Capote-1st embodiment and Nussbaumer are analogous because they both teach protective drapes for a robotic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first end of the segmented protective tube of the drape as disclosed by Capote-1st embodiment to include a slip ring connected to the first end perimeter of the protective tube to further allow an end-effector, tool attachment, or end-effector manipulator to rotate an unlimited number of rotations without constricting the protective tube as taught by Nussbaumer. A skilled artisan would have been motivated to utilize a slip ring connected to the first end of the segmented protective tube of the drape because Nussbaumer suggests that having a rigid or semi-rigid slip ring fixed to the tool attachment interface reduces the likelihood of folds in the drape and will prevent errors in positioning of the tool holder (Nussbaumer [0007, 0050]). A skilled artisan would also have a reasonable expectation to manufacture the segmented protective drape as disclosed by Capote-1st embodiment to have a slip ring attached to its first end because Nussbaumer suggests that having a rigid slip ring attached to a first end of a drape is conventional in protective drapes for robotic systems that are analogous to Capote-1st embodiment.
Regarding claim 13, Capote-1st embodiment as modified by Nussbaumer teaches the protective drape of claim 12 as discussed above.  Capote-1st embodiment as modified by Nussbaumer further teaches wherein said one or more sectional rings form a rigid connection between said plurality of drape segments (Capote-1st embodiment [0051, 0060]- the loop members can be made of rigid materials such as wood or metal; it would 
Regarding claim 14, Capote-1st embodiment as modified by Nussbaumer teaches the protective drape of claim 12 as discussed above.  Capote-1st embodiment as modified by Nussbaumer further teaches wherein said one or more sectional rings form a rotationally-unconstrained connection between said plurality of drape segments (Capote-1st embodiment [0051, 0060]- the loop member can be made of pliable materials such as plastic or rubber; it would have been known to one in the art that loop members made of flexible materials as disclosed will form a rotationally-unconstrained connection between the drape segments as indicated previously).
Regarding claim 16, Capote-1st embodiment as modified by Nussbaumer teaches the protective drape of claim 12 as discussed above.  Capote-1st embodiment as modified by Nussbaumer further teaches wherein each of said drape segments (Capote-1st embodiment Figure 1- space 36 between the loop members 28,30 of the elongated member 22 of the protective cover 20 is a segment and from the loop member 30 to the tip 42 is another segment, [0036-0037]) are independently made of paper, woven materials, fabrics, plastic films, foils, or combinations thereof (Capote-1st embodiment [0042]- elongated member of the protective drape is made of a plastic sheet, [0060]- additional materials the elongated member can be made up of such that it remains pliable).
Regarding claim 17, Capote-1st embodiment as modified by Nussbaumer teaches the protective drape of claim 12 as discussed above.  Capote-1st embodiment as modified by Nussbaumer further teaches wherein said protective drape made of a plastic film that is transparent (Capote-1st embodiment [0042]- elongated member of the protective cover is made of a translucent or transparent material such as a clear plastic).
Claims 19-21 and 23 are rejected under 35 U.S.C. as being unpatentable over Capote-10th embodiment (US 20020151848A1) in view of Nussbaumer (US 20150202009 A1), in further view of Olfert (US 20080216844 A1). Capote-10th embodiment is defined by Figure 7b and its related description, as well as any general disclosure of the invention applicable to all embodiments.
Regarding claim 19, Capote-10th embodiment discloses a protective drape (Figure 7b- elongated member 100) for a robotic system ([0008]- “such as robotic arms where elongated instruments are used in a clean or sterile environment”) comprising: a protective tube encapsulating at least a portion of said robotic system (Abstract- protective cover for an elongated instrument with a hollow elongated member; [0008]- protective cover can be used for a robot); a first end perimeter of said protective tube (Figure 7b- second end 106 of elongated member 100) and adapted to fit around an end-effector manipulator, a tool attachment, or end-effector of said robotic system to permit the end-effector manipulator, the tool attachment, or the end-effector to rotate an unlimited number of rotations without constricting the protective tube (Figure 7b- second end 106 is capable of being slipped over an end of a robotic system, [0057]- discusses that the second end 106 has a smaller diameter than the first end 102, which is understood to be capable of fitting around an end of a robotic system without constricting its movement as it rotates unlimited number of times as there is no constricting structure at this end; see MPEP 2112 for reference regarding inherency); and a second ring connected to a second end perimeter of said protective tube (Figure 7b- first end 102 of elongated member 100 which is shown to have a ring or loop structure), said second ring is configured to fit around a base or a proximal segment near the base of said robotic system ([0047]- discusses that first end 102 has a larger diameter compared to the second end 106, which is capable of fixing around the proximal segment or base of the robotic system once elongated member 100 is deployed).
Capote-10th embodiment does not disclose a slip ring connected to, or in proximity to a first perimeter of said protective tube and adapted to be fixed to an end-effector or in proximity to a first perimeter of said protective tube (Figure 1- sterile adapter 108 connected to an upper end of drape 102a) and adapted to be fixed to an end-effector manipulator, a tool attachment, or end-effector of said robotic system ([0050]- discusses that the sterile adapter 108 is attached to the drape 102 and mounted on an interface between the tool attachment 110 and robotic arm 106 wherein the tightening of the tool attachment 110 further fixes the sterile adapter 108 end of the drape 102 to the total system, Figure 1). A person of ordinary skill would recognize that the application of the slip ring at a first end as taught by Nussbaumer may be applied to the first end of the protective drape of Capote-10th embodiment, such that the functionality- rotate an unlimited number of rotations without constricting the protective tube- of the drape of Capote-10th embodiment is not hindered. The applied slip ring is capable of moving with the end-effector, tool attachment, or end-effector manipulator because Nussbaumer teaches that the indicated slip ring structure may also be attached/secured to the interface of movement ([0021, 0050-0051]). Thus, the claimed limitations are met as discussed. Capote-10th embodiment and Nussbaumer are analogous because they both teach protective drapes for a robotic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first end of the protective tube of the drape as disclosed by Capote-10th embodiment to include a slip ring connected to, or in proximity to a first end perimeter of the protective tube to further allow an end-effector, tool attachment, or end-effector manipulator to rotate an unlimited number of rotations without constricting the protective tube as taught by Nussbaumer. A skilled artisan would have been motivated to utilize a slip ring connected to the first end of the protective tube of the th embodiment to have a slip ring attached to its first end because Nussbaumer suggests that having a rigid slip ring attached to a first end of a drape is conventional in protective drapes for robotic systems that are analogous to Capote-10th embodiment.
Capote-10th embodiment as modified by Nussbaumer does not further teach the protective drape comprising an irrigation, vacuum, or air tube/line integrated with said protective tube. Olfert teaches a protective drape (Abstract- “A sterile drape for use with a magnet of a magnetic resonance imaging is formed from a generally cylindrical sheet of a fabric.”, Figure 2- drape 21) comprising an irrigation, vacuum, or air tube/line integrated with said protective tube ([0023]- “the cylindrical support member is hollow and includes a vacuum line which is connected to a hollow interior of the support member for drawing the sleeve against a perforated inner surface of the support member”; Claim 17). Capote-10th embodiment as modified by Nussbaumer and Olfert are analogous because the combination and Olfert both teach a tubular protective drapes.
It would have been obvious to one of ordinary skill in that art at the effective filing date of the invention to modify the protective tube as taught by Capote-10th embodiment as modified by Nussbaumer to include a vacuum line integrated with the protective tube as taught by Olfert. A skilled artisan would have been motivated to utilize an integrated irrigation line because Olfert suggests that a vacuum may be applied to give a drape structure and stiffness to maintain a desired shape (Olfert- [0081]). A skilled artisan would also have a reasonable expectation to manufacture the protective drape as taught by Capote-10th embodiment as modified by Nussbaumer to include an irrigation line integrated with the drape because Olfert suggests that having a vacuum line is th embodiment as modified by Nussbaumer.
Regarding claim 20, Capote-10th embodiment as modified by Nussbaumer and Olfert teaches the protective drape of claim 19 as discussed above. Capote-10th embodiment as modified by Nussbaumer and Olfert further teaches wherein said irrigation, vacuum, or air tube/line is in a helical or spring-like pattern along the length of said protective tube (Olfert [0023, 0061]- vacuum lines of the cylindrical sleeve may be along the helical support wire as both the vacuum lines and helical support wire are to support the cylindrical sleeve of the drape).
Regarding claim 21, Capote-10th embodiment as modified by Nussbaumer and Olfert teaches the protective drape of claim 20 as discussed above. Capote-10th embodiment as modified by Nussbaumer and Olfert further teaches wherein said irrigation, vacuum, or air tube/line forms a skeleton along the length of said protective tube (Olfert [0081]- the flexible material of the sleeve becomes rigid when the vacuum is applied).
Regarding claim 23, Capote-10th embodiment as modified by Nussbaumer and Olfert teaches the protective drape of claim 19 as discussed above. Capote-10th embodiment as modified by Nussbaumer and Olfert further teaches wherein said irrigation, vacuum, or air tube/line is coiled or folded with said protective drape (Olfert [0057]- expanded cylindrical sleeve-shaped structure may be collapsed to form an annular structure; it would have been obvious to one in the art that the vacuum line within the cylindrical structure would also be collapsed as it is integral to the cylindrical sleeve structure and further integral to the annular structure).
Claims 26-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Marinchak (US 2014/0338676 A1) in view of Nussbaumer (US 20150202009 A1).
Regarding claim 26, Marinchak discloses a method of deploying a protective drape to encapsulate a robotic system comprising: holding a protective drape (Abstract, [0001-0004]- describes different states of deployment of a sterile drape) to encapsulate a robotic system ([0001-0004]- drapes for large medical equipment; Figures 22 & 23- shows robotic arm 13 of a microscope partially enclosed by the drape) comprising: holding a protective tube in proximity to an end effector said robotic system ([0075, 0078]- describes a drape 2A with a coupling 8 at the proximal end or effector end to directly attach to the equipment 6 and an expandable element 18A at a distal end, a pair of handles 30 are attached to the end of the expandable element 18A, see Figures 21-24), the protective drape comprising: a protective tube (Figure 21- shows the drape 2A being comprised of an inherent tubular structure)  for encapsulating at least a portion of said robotic system (Figures 22 & 23- shows drape 2A surrounding arm 13 of the robotic system, [0078]- discusses that the sidewall 4A of drape 2A may be deployed at different lengths), a ring connected to a first end perimeter of said protective tube (Figure 21- coupling 8 is shown to be ring-shaped connected to the first end perimeter of the drape 2A); and a second ring connected to a second end perimeter of said protective tube (Figure 21- opening 14 forms an inherent second ring structure around a second end perimeter of the drape 2A); fixing said ring to an end-effector manipulator, a tool attachment, or end-effector of said robotic system ([0075, 0078]- discusses that the coupling 8 is attached to the end effector of the equipment 6 using an additional adaptor 10).
Marinchak does not explicitly disclose automatically moving or advancing the end effector of said robotic system through the protective tube to encapsulate said robotic system. It is disclosed that a drape can be deployed onto an instrument by a user (Figure 24- drape 2A deployed by a user using the handles 30). It is known to one of ordinary skill in the art that the only other method to deploy a drape is that a robot will move to apply the drape, wherein the robotic arm is controlled by a user. It is disclosed in the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that having a drape coupled to an end of a piece of large equipment as disclosed by Marinchak would allow maneuvering or advancing a robotic arm of a robotic system through the protective tube to encapsulate said robotic system as claimed by the invention because it is known in the art that large equipment is controlled by a user. A skilled artisan would have been motivated to utilize a method of deploying a drape such that the end effector is capable of moving though the drape because Marinchak suggests that not having a user directly touching the drape keeps the drape sterile (Marinchak- [0001-004]). A skilled artisan would have also recognized that the deployment using the claimed method may be done because Marinchak suggests that the maneuvering of the robotic system for the drape deployment is conventional in protective drapes for large systems that are analogous to the instant invention.
Marinchak does not specifically teach the ring being a slip ring connected to the first end perimeter of said protective tube; specifically fixing said slip ring to an end-effector manipulator, a tool attachment, or end-effector of said robotic system; and rotating the a tool attachment, or end-effector of said robotic system ([0050]- discusses that the sterile adapter 108 is attached to the drape 102 and mounted on an interface between the tool attachment 110 and robotic arm 106 wherein the tightening of the tool attachment 110 further fixes the sterile adapter 108 end of the drape 102 to the total system, Figure 1); and rotating the end-effector manipulator, the tool attachment or the end-effector an unlimited number of rotations without constricting the protective tube ([0021, 0050-0051]- discusses that the indicated slip ring structure may also be attached/secured to the interface of the tool attachment, thus the attachment of the ring to the interface of the tool attachment would allow the tool attachment to rotate and move as needed without constraint as both components are fixed as discussed). A person of ordinary skill would recognize that the application of a slip ring of Nussbaumer to the indicated first end perimeter of the drape of Marinchak instead of the coupling 8 of Marinchak in the fixed manner as discussed by Nussbaumer would not hinder the functionality of the rotation of the robotic system tools or end components also in a similar manner as discussed by Nussbaumer. Thus, the claimed limitations are met as discussed. Marinchak and Nussbaumer are analogous because they both teach protective drapes with means of attachment to a robotic system at a first end.

Regarding claim 27, Marinchak as modified by Nussbaumer teaches the method of claim 26 as discussed above. Marinchak as modified by Nussbaumer further teaches wherein said protective drape (Marinchak Figure 21- drape 2A; Nussbaumer Figure 1- sterile drape 102a) unfolds as a robotic arm of said robotic system moves though a second ring of said pair of rings (As discussed in claim 26 above, a robotic arm can be controlled to move though the opening 14 of the protective drape 2A as taught by Marinchak, unfolding the drape as the arm is inserted through the drape; Marinchak Figures 22 thru 24- shows the drape 2A from a deployed to partially deployed state, [0078]- discusses different percentages of deployment of the drape).
Regarding claim 28, Marinchak as modified by Nussbaumer teaches the method of claim 27 as discussed above. Marinchak as modified by Nussbaumer further teaches or a device is holding said slip ring (Nussbaumer Figure 1- interface of tool holder 110 is fixed with sterile adapter 108, [0050]- “the sterile drape 102 is attached (e.g., glued or welded) to a sterile adapter 108. The sterile adapter 108 may be attached (e.g., clipped) to an interface on the robotic arm 106.”) and said second ring (Figures 21 & 24- drape 2A is deployed manually by a human using the handles 30 at the opening 14).
Regarding claim 32, Marinchak as modified by Nussbaumer teaches the method of claim 26 as discussed above. Marinchak as modified by Nussbaumer further teaches the method comprising creating a base seal by attaching said second ring to a base of the system (Marinchak Figures 22-23- distal end of the drape 2A is affixed to the base of the equipment using a cinch 36 and a tear away bond 60 which forms a seal 62, [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5061246 A (Anapliotis)- teaches a tubular protective drape with sectioned segments.
US 20030066534 A1 (Spetzler)- teaches a protective drape for a microscopic system with a suctioning system.
US 5433221 A (Adair)- teaches a drape with an accordion-type body.
US 20180280101 A1 (Ueda)- teaches a drape for covering a microscope system that is manually deployed and may be in a compacted structure for storage.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 4, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786